Case 2:20-cv-01539-JDC-KK Document 16 Filed 05/18/21 Page 1 of 1 PageID #: 192




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

WILLIAM R. ABBOTT                             :         DOCKET NO. 20-cv-1539
                                                                SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


SEKOU MA’AT                                   :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be

DENIED and DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Motion

for Temporary Restraining Order (doc. 2), Motion for Discovery (doc. 4) and Motion for

Leave to File Supplemental Appendices (doc. 7) are DENIED as MOOT.

       THUS DONE AND SIGNED in Chambers on this 18th day of May, 2021.




                       ___________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
